MEMORANDUM OPINION
                                       No. 04-12-00283-CR

                                       Anthony JACKSON,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR2199
                          Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 11, 2012

DISMISSED

           Pursuant to a plea bargain agreement, appellant Anthony Jackson pled guilty to the

offense of aggravated robbery. As part of his plea-bargain, appellant signed a separate “Waiver

of Appeal.” The trial court imposed sentence and signed a certificate stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After

appellant timely filed a notice of appeal, the clerk sent copies of the certification and notice of

appeal to this court. See TEX. R. APP. P. 25.2(e). The clerk’s record, which includes the plea
                                                                                     04-12-00283-CR


bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX. R.

APP. P. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.

25.2(a)(2). After reviewing the clerk’s record, the trial court’s certification therefore appears to

accurately reflect that this is a plea bargain case and appellant does not have a right to appeal.

See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). This court

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record.” TEX. R. APP. P. 25.2(d).

       On May 25, 2012. we gave appellant notice that the appeal would be dismissed unless an

amended trial court certification showing he has the right to appeal has been made part of the

appellate record by June 25, 2012. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication).              An amended

certification showing appellant has the right to appeal has not been filed. We therefore dismiss

this appeal. TEX. R. APP. P. 25.2(d).



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-